
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


STOCK PURCHASE AGREEMENT


        This Stock Purchase Agreement is entered into as of the 2nd day of
August, 2002 by and among JKC Group,  Inc., a New York corporation (the
"Company"), JKC Alberta Ltd., an Alberta corporation ("Exchangeco"), and Zi
Corporation, an Alberta corporation ("Zi").

        The parties organized Exchangeco as a wholly owned subsidiary of the
Company and wish to effect, through Exchangeco, the Company's acquisition of
MagicVision Media Inc., an Ontario corporation ("MagicVision"), its 100%
interest in Magic Lantern Communications Ltd., a Canadian corporation
("Lantern"), and Lantern's 100% interest in TutorBuddy Inc., a Canadian
corporation ("TutorBuddy"), and 75% interest in Sonoptic Technologies, Inc., a
Canadian corporation ("Sonoptic"), through the purchase of all the issued and
outstanding capital stock of MagicVision from Zi on the terms and conditions set
forth below. Accordingly, in consideration of the covenants, representations and
warranties set forth herein, the parties, intending to be legally bound, agree
as follows:


1. Definitions and Construction.


        1.1    Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:    

        "Accounting Referee" has the meaning set forth in Section 2.6(b).

        "Adjudication" has the meaning set forth in Section 11.5.

        "Affiliate" has the meaning set forth in Rule 405 under the Securities
Act.

        "Agreement" means this Stock Purchase Agreement, including the Schedules
and Exhibits, as amended from time to time.

        "AOG Agreement" means the Stock Purchase Agreement dated as of
August 23, 2001 between the Company and Alpha Omega Group, Inc.

        "Applicable Law" means, with respect to a referenced Person, any
legislation, regulation, rule or procedure passed, adopted, implemented or
amended by any Governmental Entity, or any notice of a decision, finding or
action by any Governmental Entity, in each case to the extent it has become
effective, binding on the referenced Person, its assets or operations or
applicable to the subject matter or its performance of this Agreement, from and
after the date compliance therewith is mandated by the terms thereof.

        "Board" means the board of directors of a referenced Person.

        "Board Augmentation" has the meaning set forth in Section 9.6.

        "Business Day" means a day other than Saturday, Sunday, or any other day
on which banks located in the State of New York or the Province of Alberta are
authorized or obligated to close.

        "Bylaws" means the bylaws or comparable organizational instrument of a
referenced Person, as amended and in effect on the date hereof.

        "Capital Shares" means the authorized shares of capital stock of a
referenced Person having the right to participate in the distribution of
earnings and assets of that Person.

        "Cash Balance Test" has the meaning set forth in Section 2.4(b).

        "Charter" means certificate or articles of incorporation or comparable
organizational instrument of a referenced Person, as amended and in effect on
the date hereof.

        "Closing," "Closing Date" and "Closing Notice" have the respective
meanings set forth in Section 2.1.

--------------------------------------------------------------------------------




        "Closing Balance Sheet" has the meaning set forth in Section 10.3.

        "Code" means the United States Internal Revenue Code of 1986, as
amended.

        "Company" means JKC Group, Inc., a New York corporation, and its
successors and permitted assigns.

        "Company Contracts" has the meaning set forth in Section 4.16.

        "Company SEC Documents" has the meaning set forth in Section 4.10.

        "Control Person" means any Person who controls or is controlled (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) by a referenced Person.

        "Delaware Reincorporation" has the meaning set forth in Section 2.9.

        "Derivative Securities" means any securities that are convertible into
or exchangeable for Capital Shares or any warrants, options or other rights to
subscribe for or purchase Capital Shares or any such convertible or exchangeable
securities.

        "Dispute Notice" has the meaning set out in Section 2.6(b).

        "$" means United States denominated dollars.

        "Earnout," "Earnout Payments" and "Earnout Shares" have the respective
meanings set forth in Section 2.4(a).

        "EDGAR" means the SEC's electronic data gathering and retrieval system.

        "Encumbrances" has the meaning set forth in Section 3.20.

        "Exchange Act" means the United States Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.

        "Exchangeco" means JKC Alberta Ltd., an Alberta corporation wholly-owned
by the Company, and its successors and permitted assigns.

        "Exchangeable Shares" means the non-voting exchangeable preference
shares in the capital of Exchangeco having the rights, privileges and conditions
set forth in Exhibit A.

        "GAAP" means accounting principles generally accepted in the United
States of America, consistently applied (except as reflected in the notes to the
applicable financial statements).

        "Governmental Entity" means any federal, state, local or foreign
governmental board, body, commission, authority, agency, court or other
administrative, judicial or legislative body.

        "Intellectual Property Rights" means all legal, equitable or moral
intellectual property or proprietary rights or benefits, including copyrights
and materials in any media for which copyrights are held or asserted, moral
rights, trademarks, patent rights (including patent applications and
disclosures), rights of priority, mask and derivative work rights, know how and
trade secret rights.

        "JKC Common Stock" means the Company's common stock, par value $.01 per
share, now or hereafter Outstanding, or any Capital Shares or other securities
of the Company issuable in exchange, conversion or substitution therefor.

        "JKC Note" means an unsecured three-year term promissory note of the
Company in the principal amount of $3,000,000, bearing interest at the rate of
5% per annum, in the form of Exhibit B.

        "JKC Representatives" has the meaning set forth in Section 5.1.

        "JKC Share Election" has the meaning set forth in Section 2.3.

2

--------------------------------------------------------------------------------




        "JKC Shares" has the meaning set forth in Section 2.3.

        "JKC Financial Statements" means (a) the audited balance sheets of the
Company as of December 31, 2001 and 2000 and related audited statements of
operations, comprehensive income, shareholders' equity and cash flows for each
of the fiscal years ended December 31, 2001, 2000 and 1999 (the "Audited JKC
Financial Statements"), accompanied by a report of independent auditors to the
effect that the Audited JKC Financial Statements present fairly, in all material
respects, the consolidated financial position of the Company at December 31,
2001 and 2000, and the consolidated results of its operations and its cash flows
for each of the fiscal years ended December 31, 2001, 2000 and 1999 in
conformity with GAAP and (b) an unaudited consolidated balance sheet of the
Company as of March 31, 2002 (the "JKC Balance Sheet") and related statements of
operations, comprehensive income and cash flows for the three months ended
March 31, 2002 and 2001.

        "Indemnified Party" means a Person claiming indemnification under
Section 11.

        "Indemnifying Party" means a Party against which a claim for
indemnification is asserted under Section 11.

        "Knowledge" or "Known to" means, with respect to any matter in question
bearing on a referenced Person, that an executive officer of that Person (a) has
actual knowledge of the facts pertaining to that matter or (b) could be expected
to discover or otherwise become aware of those facts in the course of conducting
a reasonably comprehensive investigation concerning the existence that matter.
For purposes of this Agreement Michael Lobsinger, Dale Kearns and Neil Frizzell
are the executive officers of Zi responsible for Knowledge of matters bearing on
Zi and Lantern Group Members, and Richard Siskind, is the executive officer of
the Company responsible for Knowledge of matters bearing on the Company and
Exchangeco.

        "Lantern" means Magic Lantern Communications Ltd., a Canadian
corporation.

        "Lantern Contracts" has the meaning set forth in Section 3.17.

        "Lantern EBITDA" means the consolidated earnings of the Lantern Group
before interest, taxes, depreciation and amortization ("EBITDA") of the Lantern
Group for the Performance Period, adjusted to eliminate (a) any intercompany
charges incurred after Closing for overhead of the Company, (b) any expenses
directly attributable to the preparation of this Agreement and the consummation
of the transactions contemplated hereby and (c) any extraordinary expenses of
the Lantern Group incurred after Closing that are outside the ordinary course of
its business and inconsistent with its past practices.

        "Lantern Financial Statements" means (a) the audited consolidated
balance sheets of the Lantern Group as of August 31, 2001 and 2000 and related
consolidated statements of operations, comprehensive income, shareholders'
equity and cash flows for each of the fiscal years ended August 31, 2001, 2000
and 1999 (the "Audited Lantern Financial Statements"), accompanied by a report
of independent auditors to the effect that the Audited Lantern Financial
Statements present fairly, in all material respects, the consolidated financial
position of the Lantern Group at August 31, 2001 and 2000, and the consolidated
results of its operations and its cash flows for each of the fiscal years ended
August 31, 2001, 2000 and 1999 in conformity with GAAP, (b) an unaudited
consolidated balance sheet of the Lantern Group as of November 30, 2001 and
related unaudited consolidated statements of operations, comprehensive income,
shareholders' equity and cash flows for the twelve months year ended
November 30, 2001, (c) an unaudited consolidated balance sheet of the Lantern
Group as of February 28, 2002 and related unaudited consolidated statement of
operations for the three months ended February 28, 2002 and (d) an unaudited
consolidated balance sheet of the Lantern Group as of March 31, 2002 (the
"Lantern Balance

3

--------------------------------------------------------------------------------




Sheet") and related statements of operations, comprehensive income and cash
flows for the seven months ended March 31, 2002 and 2001.

        "Lantern Group" means MagicVision, Lantern, TutorBuddy and Sonoptic,
collectively, and "Lantern Group Member" means each of MagicVision, Lantern,
TutorBuddy and Sonoptic, individually.

        "Lantern Option Plan" means the Company's 2002 Stock Option Plan in the
form of Exhibit C, providing for the Company's issuance at the Closing of
Lantern Options in accordance with Section 9.8.

        "Lantern Options" means stock options issued or issuable under the
Lantern Option Plan.

        "Lantern Property Rights" has the meaning set forth in Section 3.15.

        "Lantern Q-2 Income Statement" has the meaning set forth in Section 5.4.

        "Lantern Revenues" means the consolidated gross revenues of the Lantern
Group, determined in accordance with GAAP.

        "Liabilities" means judgments, penalties (including excise and similar
taxes), fines and amounts paid in settlement, including in each case any
interest assessments or other charges payable in connection therewith.

        "Litigation Expenses" means reasonable expenses incurred in connection
with a Proceeding, including attorneys' fees, retainers and disbursements, court
costs, experts' fees, travel expenses and printing costs.

        "LOI" means the letter dated June 5, 2002 from the Company to Zi
relating to the transactions contemplated by this Agreement.

        "MagicVision" means MagicVision Media Inc., an Ontario corporation, and
its successors and permitted assigns.

        "MagicVision Common Stock" means MagicVision's common stock, without par
value, now or hereafter Outstanding, or any Capital Shares or other securities
of MagicVision issuable in exchange, conversion or substitution therefor.

        "MagicVision Shares" means all of the Outstanding Capital Shares of
MagicVision.

        "Management Realignment" has the meaning set forth in Section 9.7.

        "Material Adverse Effect" means any material and adverse effect on the
business, operations, properties, prospects or financial condition of a
referenced Person, including (a) initiation or public announcement of a tender
or exchange offer for 50% or more of the Outstanding Capital Shares of the
Company (b) initiation or public announcement of a transaction that will result
in a change of control of any Control Person of the Company, (c) commencement of
proceedings for delisting the JKC Common Stock on its Principal Market,
(d) institution of a Proceeding against a Party or Lantern Group Member before
any Governmental Entity seeking damages in excess of $100,000 or remedies that
could materially adversely affect its operations or (e) initiation of a Material
Action by a Party or Lantern Group Member without the consent of the other
Party; provided that a Material Adverse Effect shall not include (i) the
execution of this Agreement or consummation of the transactions contemplated
hereby, (ii) any public announcement thereof or (iii) an adverse effect
principally attributable to a material downturn in the economy, the securities
markets or the industry in which the referenced Person participates.

        "Material Lantern Actions" and "Material JKC Actions" (collectively,
"Material Actions") have the meanings set forth in Section 3.14 and
Section 4.12, respectively.

4

--------------------------------------------------------------------------------




        "Minority Sonoptic Shareholder" means Her Majesty the Queen in right of
the Province of New Brunswick as represented by the Minister of Economic
Development, Tourism and Culture.

        "Outside Closing Date" means October 2, 2002 or such later date as the
Parties may mutually determine.

        "Outstanding" means, at any date as of which the number of issued and
outstanding Capital Shares of any class is to be determined, all issued and
outstanding Capital Shares of that class then directly or indirectly owned or
held by or for the account of any Person other than the issuer thereof.
References in this Agreement to Outstanding Capital Shares shall not include
treasury shares.

        "Party" means the Company or Zi.

        "Performance Period" means the twelve-month period commencing at the
beginning of the first month following the Closing.

        "Person" means an individual, corporation, partnership, association,
limited liability company, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

        "Principal Market" means the American Stock Exchange, LLC.

        "Proceeding" means any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, arbitrative or
investigative or any appeal therein.

        "Proxy Statement" has the meaning set forth in Section 4.9.

        "Registration Rights Agreement" means the Registration Rights Agreement
between the Company and Zi in the form of Exhibit D.

        "Reincorporating Sub" has the meaning set forth in Section 10.2.

        "Report" has the meaning set forth in Section 2.6(b).

        "SEC" means the United States Securities and Exchange Commission.

        "Securities Act" means the United States Securities Act of 1933, as
amended, and the regulations promulgated thereunder.

        "Shareholder Approval" has the meaning set forth in Section 4.2.

        "Subsidiaries" means Lantern, TutorBuddy and Sonoptic, collectively.

        "Support Agreement" means the Support Agreement between the Company and
Exchangeco in the form of Exhibit E.

        "Termination Notice" has the meaning set forth in Section 12.4.

        "Third Party Proceeding" means any Proceeding first threatened or
initiated by a Person other than a Party or derivatively on behalf of a Party
after the Closing Date.

        "Transaction Documents" means this Agreement. the JKC Note, the Lantern
Option Plan and Lantern Options issued thereunder, the Registration Rights
Agreement, the Support Agreement and the Voting and Exchange Trust Agreement.

        "Transfer Agent" means American Stock Transfer & Trust Company, or any
successor transfer agent for the JKC Common Stock.

        "Trustee" has the meaning set forth in the Voting and Exchange Trust
Agreement.

5

--------------------------------------------------------------------------------




        "Voting and Exchange Trust Agreement" means the Voting and Exchange
Trust Agreement among the Company, Exchangeco and the Trustee in the form of
Exhibit F.

        "Zi" means Zi Corporation, an Alberta corporation, and its successors
and permitted assigns.

        "Zi Designees" means the three individuals designated in Annex A for
appointment as directors of the Company pursuant to the Board Augmentation.

        "Zi Representatives" has the meaning set forth in Section 5.2.

        1.2    Construction. Unless otherwise expressly provided herein, all
references to Sections, Schedules, Annexes or Exhibits refer to the
corresponding sections, schedules, annex or exhibits to this Agreement. The
Schedules, Annex and Exhibits are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. All capitalized terms used in the
Schedules, Annex and Exhibits and not otherwise defined shall have the
respective meanings ascribed to them in this Agreement.    

6

--------------------------------------------------------------------------------

        2.    Terms of the Transaction.    

        2.1    Closing Notice.    On the date within two (2) Business Days after
delivery to Zi of notice from the Company certifying its satisfaction of the
conditions set forth in Section 9, Zi shall deliver a notice to the Company (the
"Closing Notice") setting forth a date within two (2) Business Days after the
date of the Closing Notice (the "Closing Date") on which the closing of the
purchase and sale of the MagicVision Shares hereunder (the "Closing") shall be
held.

        2.2    Purchase and Sale of MagicVision Shares.    On the terms and
subject to the conditions of this Agreement, at the Closing, Exchangeco shall
purchase from Zi, and Zi shall sell, assign, convey and deliver to Exchangeco,
all of the MagicVision Shares, free and clear of all liens, claims, charges,
restrictions, equities or encumbrances of any kind.

        2.3    Consideration for MagicVision Shares.    In consideration for the
MagicVision Shares, at the Closing (a) Exchangeco shall issue and deliver to Zi
29,750,000 Exchangeco Shares, and (b) the Company shall issue and deliver to Zi
the JKC Note. The Exchangeco Shares shall be exchangeable for 29,750,000 shares
of JKC Common Stock (the "JKC Shares") in accordance with the Voting and
Exchange Trust Agreement. Zi shall have the right, upon notice to the Company
not less than two Business Dates prior to the Closing Date, to receive the JKC
Shares at the Closing, registered in its name, in lieu of the Exchangeco Shares
(the "JKC Share Election"). In that event, all references in this Agreement to
the Exchangeable Share Provisions, the Support Agreement and the Voting and
Exchange Trust Agreement shall be deemed to be deleted, and all undertakings of
the Parties in connection therewith shall terminate.

        2.4    Earnout.    (a) If Lantern Revenues for the Performance Period
exceed $12,222,500 and Lantern EBITDA for the Performance Period exceeds
$3,000,000, Zi shall be entitled to additional consideration equal to fifty
(50%) percent of all Lantern Revenues for the Performance Period in excess of
$12,222,500 (the "Earnout"), up to a maximum Earnout of $2,930,000, payable
partly in cash ("Earnout Payments") and partly in JKC Common Stock, valued for
this purpose at $.31 per share ("Earnout Shares"), as follows:

Amount of
Earnout

--------------------------------------------------------------------------------

  Portion Payable in
Earnout Payments

--------------------------------------------------------------------------------

  Portion Payable in
Earnout Shares

--------------------------------------------------------------------------------

  Up to $1,860,000   50 % 50 % Excess above $1,860,000   100 % 0 %

        (b)    All Earnout Shares shall be issuable to Zi within 90 days after
the end of the Performance Period. If the Company's cash and cash equivalents,
computed in accordance with GAAP, as of the end of the Performance Period
exceeds $4,000,000 (the "Cash Balance Test"), all Earnout Payments shall also be
due within 90 days after the end of the Performance Period. Otherwise, the
Earnout Payments shall be due in four equal quarterly installments payable over
a one-year period, commencing 90 days after the Company first meets the Cash
Balance Test, as reflected in its interim quarterly and year-end balance sheets.
If Earnout Payments are deferred more than one year after the end of the
Performance Period, interest thereon shall accrue at the rate of 5% per annum.

        2.5    Claw-Back.    If Lantern Revenues for the Performance Period are
less than $5,000,000, the principal amount of the JKC Note shall be reduced,
without notice or demand, by an amount equal to the lesser of (a) the amount of
the shortfall or (b) $1,000,000.

        2.6    Determination of Performance Targets.    (a) In the event the
Company changes its capital structure during the Performance Period in a manner
that eliminates the separate corporate existence of the Lantern Group, the
Company will continue to account for the Lantern Group's operations separately
and shall prepare separate financial statements for those operations in
accordance with GAAP as if the separate corporate existence of MagicVision and
its Subsidiaries had continued. Zi shall have the right to inspect all books and
records pertaining to its entitlement to the Earnout.

7

--------------------------------------------------------------------------------


        (b)    The Company shall determine the Lantern Revenues and Lantern
EBITDA as soon as reasonably practicable after the completion of the Performance
Period and shall promptly thereafter deliver to Zi a written report setting
forth its computation thereof in accordance with GAAP (the "Report"). Within 30
Business Days following Zi's receipt of the Report, Zi shall notify the Company
of any dispute thereof, setting forth in reasonable detail the basis for such
dispute (a "Dispute Notice"). If Zi does not deliver a Dispute Notice to the
Company within 30 Business Days following its receipt of the Report, it shall be
deemed to have accepted the Report, which shall thereafter be final and binding
on the Parties.

        (c)    If Zi delivers a Dispute Notice, the Parties shall use their best
efforts to reach agreement on the disputed items or amounts to determine the
Lantern Revenues and Lantern EBITDA within 30 Business Days following the
Company's receipt of a Dispute Notice. If the Parties are unable to reach
agreement thereon, they shall promptly thereafter cause a mutually acceptable
independent accounting firm (the "Accounting Referee") to promptly review this
Agreement and the disputed items or amounts in the Report for the purpose of
calculating the Lantern Revenues and Lantern EBITDA, considering only disputed
items or. The engagement of the Accounting Referee shall provide for its
delivery to the Parties, as promptly as practicable, a long form report setting
forth its calculation of Lantern Revenues and Lantern EBITDA, which shall be
final and binding on the Parties. All fees and expenses of the Accounting
Referee shall be borne (a) by the Company if its computation of Lantern Revenues
or Lantern EBITDA exceeds the Company's computation thereof by more than 5% and
(b) otherwise by Zi.

        2.7    Closing Mechanics.    At the Closing, (a) Zi shall deliver to
Exchangeco (or the Company in the event of a JKC Share Election) certificates
representing the MagicVision Shares, duly endorsed for transfer to Exchangeco
(or the Company in the event of a JKC Share Election) or accompanied by duly
executed stock powers therefor, free and clear of all liens, claims, charges,
restrictions, equities or encumbrances of any kind, together with any necessary
stock transfer stamps, and (b) the Company shall (i) cause Exchangeco to deliver
to Zi a certificate representing the Exchangeco Shares (or deliver to Zi a
certificate representing the JKC Shares in the event of a JKC Share Election),
registered in the name of Zi and bearing a legend reflecting their restricted
status under the Securities Act, and (ii) issue and deliver to Zi the JKC Note,
duly executed on behalf of the Company.

        2.8    Other Closing Transactions.    At the Closing, the following
transactions shall be consummated and deemed to occur simultaneously with the
issuance and sale of the Exchangeable Shares and JKC Note in consideration for
the MagicVision Shares.

        (a)    Board Augmentation.    The Board Augmentation shall be
implemented in accordance with Section 9.7.

        (b)    Management Realignment.    The Management Realignment shall be
implemented in accordance with Section 9.8.

        (c)    Lantern Options.    The Company shall issue the Lantern Options
in accordance with Section 9.10.

        (d)    Registration Rights.    The Company and Zi shall enter into the
Registration Rights Agreement in accordance with Section 9.11.

        (e)    Support Agreement.    Unless Zi shall have made a JKC Share
Election, the Company and Exchangeco shall enter into the Support Agreement in
accordance with Section 9.12.

        (f)    Voting and Exchange Trust Agreement.    Unless Zi shall have made
a JKC Share Election, the Company, Exchangeco and the Trustee shall enter into
the Voting and Exchange Trust Agreement in accordance with Section 9.13.

8

--------------------------------------------------------------------------------


        2.9    Post Closing Transaction.    As soon as practicable after the
Closing, the Company shall reincorporate in the State of Delaware in accordance
with Section 10.2 (the "Delaware Reincorporation").

        3.    Representations and Warranties of Zi.    Zi, represents and
warrants to the Company as set forth below, subject to the exceptions set forth
in the Schedules.

        3.1    Organization of the Company.    Zi and each Lantern Group Member
is a corporation duly organized and existing in good standing under the laws of
its jurisdiction of incorporation and has all requisite corporate authority to
own its properties and to carry on its business as now being conducted. Each
Lantern Group Member is duly licensed to do business as an extra provincial
corporation and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes licensure necessary, except
where failure so qualify would have no Material Adverse Effect on the Lantern
Group. Except for the Subsidiaries, MagicVision does not own all or any part of
or control, directly or indirectly, any other business, corporation, joint
venture, partnership or proprietorship.

        3.2    Authority and Binding Effect.    Zi has the requisite corporate
power and authority to enter into this Agreement and to perform its respective
obligations hereunder. The execution and delivery of this Agreement, the
transfer and sale of the MagicVision Shares to the Company and the consummation
by Zi of the transactions contemplated hereby have been duly authorized by all
necessary corporate action, and no further consent or authorization is required
by the Board or shareholders of Zi or of any Lantern Group Member. This
Agreement has been duly executed and delivered by Zi and constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights and to other equitable principles of general
application. Upon execution and delivery by Zi of the other Transaction
Agreements to be executed and delivered by it in accordance herewith, each shall
constitute a valid and binding obligation of Zi, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights and to other
equitable principles of general application.

        3.3    Capitalization.    On the date hereof, MagicVision's authorized
Capital Shares consist solely of an unlimited number of shares of MagicVision
Common Stock, of which 3,595 shares are Outstanding. Except as set forth herein
or in Schedule 3.3, (a) no Derivative Securities of MagicVision are Outstanding,
(b) no Person has any agreement, right or commitment entitling it to acquire
Derivative Securities from MagicVision and (c) there are no agreements or other
instruments of any kind to which MagicVision or any other Person is a party
relating to the voting of the MagicVision Common Stock, other than its Charter
and Bylaws, or to the registration of its Capital Shares under the Securities
Act. All of the MagicVision Shares have been duly and validly authorized and
issued and are fully paid and nonassessable.

        3.4    MagicVision Share Ownership.    Zi has good and marketable title
to the MagicVision Shares, free and clear of any liens, claims, encumbrances,
security interests, options, charges and restrictions of any kind. Upon delivery
to Exchangeco of certificates representing the MagicVision Shares, Exchangeco
will acquire good and valid title thereto, free and clear of any liens, claims,
encumbrances, security interests, options, charges and restrictions of any kind.
Other than this Agreement, the MagicVision Shares are not subject to any
agreement, arrangement, commitment or understanding that could impair the
Company's or Exchangeco rights thereto, including any restriction relating to
the voting, dividend rights or disposition of the MagicVision Shares.

        3.5    Subsidiary Capitalization.    (a) On the date hereof, Lantern's
authorized Capital Shares consist solely of an unlimited number of common
shares, non-voting Class "A" special shares and voting Class "B" special shares,
each without par value, of which 33, 464 common shares, 1,000 Class A special
shares and no Class B special shares are Outstanding. Except as set forth herein
or in Schedule 3.5,

9

--------------------------------------------------------------------------------


(i) no Derivative Securities of Lantern are Outstanding, (ii) no Person has any
agreement, right or commitment entitling it to acquire Derivative Securities
from Lantern and (iii) there are no agreements or other instruments of any kind
to which Lantern or any other Person is a party relating to the voting of
Lantern's Capital Shares, other than the Charter and Bylaws of Lantern. All of
the Outstanding Capital Shares of Lantern have been duly and validly authorized
and issued, are fully paid and nonassessable and are owned by MagicVision, free
and clear of any liens, claims, encumbrances, security interests, options,
charges and restrictions of any kind, including any agreement, arrangement,
commitment or understanding that could impair MagicVision's voting, dividend
rights or disposition rights thereto.

        (b)    On the date hereof, TutorBuddy's authorized Capital Shares
consist solely of an unlimited number of common shares, without par value, of
which 120 shares are Outstanding. Except as set forth herein or in Schedule 3.5,
(i) no Derivative Securities of TutorBuddy are Outstanding, (ii) no Person has
any agreement, right or commitment entitling it to acquire Derivative Securities
from TutorBuddy and (iii) there are no agreements or other instruments of any
kind to which TutorBuddy or any other Person is a party relating to the voting
of TutorBuddy's Capital Shares, other than the Charter and Bylaws of TutorBuddy.
All of the Outstanding Capital Shares of TutorBuddy have been duly and validly
authorized and issued, are fully paid and nonassessable and are owned by
Lantern, free and clear of any liens, claims, encumbrances, security interests,
options, charges and restrictions of any kind, including any agreement,
arrangement, commitment or understanding that could impair Lantern's voting,
dividend rights or disposition rights thereto.

        (c)    On the date hereof, Sonoptic's authorized Capital Shares consist
solely of an unlimited number of common shares, without par value, of which 100
shares are Outstanding. The Outstanding Capital Shares of Sonoptic are owned 75%
by Lantern and 25% by the Minority Sonoptic Shareholder. Except as set forth
herein or in Schedule 3.5, (a) no Derivative Securities of Sonoptic are
Outstanding, (b) no Person has any agreement, right or commitment entitling it
to acquire Derivative Securities from Sonoptic and (c) there are no agreements
or other instruments of any kind to which Sonoptic or, to the Knowledge of Zi
with respect to the Minority Sonoptic Shareholder, any other Person is a party
relating to the voting of Sonoptic's Capital Shares, other than the Charter and
Bylaws of Sonoptic. All of the Outstanding Capital Shares of Sonoptic have been
duly and validly authorized and issued, are fully paid and nonassessable.

        3.6    Investment Intent.    Zi is entering into this Agreement for its
own account and not with a view to any distribution of the Exchangeable Shares,
JKC Shares or any Earnout Shares acquired by it, and it has no present
arrangement to sell any of its Exchangeable Shares, JKC Shares or any Earnout
Shares to or through any Person, provided that this representation shall not be
construed as an undertaking to hold any Exchangeable Shares, JKC Shares or
Earnout Shares for any minimum or other specific term, and Zi reserves the right
to dispose of its Exchangeable Shares, JKC Shares or Earnout Shares at any time
in accordance with Applicable Law.

        3.7    Sophistication.    Zi is a sophisticated investor, as described
in Rule 506(b)(2)(ii) under the Securities Act, and an accredited investor, as
defined in Rule 501 of the Securities Act, and has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Exchangeable Shares and JKC Common Stock. Zi acknowledges
that an investment in the Exchangeable Shares and JKC Common Stock is
speculative and involves a high degree of risk.

        3.8    Access to Information.    Zi has received or had access, through
Zi Representatives, to all documents, records and other information pertaining
to its investment in the Exchangeable Shares and JKC Common Stock that it has
requested, including documents filed by the Company under the Exchange Act, and
has been given the opportunity, directly or through Zi Representatives, to meet
or have telephonic discussions with representatives of the Company, to ask
questions of them, to receive answers concerning the terms and conditions of
this investment and to obtain information that the

10

--------------------------------------------------------------------------------


Company possesses or can acquire without unreasonable effort or expense that is
necessary to verify the accuracy of the information provided to Zi or Zi
Representatives.

        3.9    Manner of Sale.    At no time was Zi presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising relating to the Company
or any investment in the Exchangeable Shares or the JKC Common Stock.

        3.10    No Conflicts.    The execution, delivery and performance of this
Agreement by Zi and the consummation by the Zi of the transactions contemplated
hereby, including the sale and assignment of the MagicVision Shares, do not and
will not (a) result in a violation of the Charter or Bylaws of Zi, (b) conflict
with or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture,
instrument or "lock-up" arrangement or similar provision of any underwriting or
similar agreement to which Zi is a party, or (c) result in a violation of any
Applicable Law, nor is any Lantern Group Member or the conduct of its business
otherwise in violation of, conflict with or default under any of the foregoing,
except for any violations, conflicts, defaults or rights of termination,
amendment, acceleration or cancellation that would, individually or in the
aggregate, have no Material Adverse Effect on the Lantern Group.

        3.11    Consents.    Except as set forth on Schedule 3.11, neither the
execution, delivery or performance of this Agreement nor the consummation of the
transactions provided for herein (a) requires Zi or any Lantern Group Member to
obtain or make any consent, authorization, approval, registration or filing
under any Lantern Contract or any Applicable Law, judgment or decree, (b) will
cause any acceleration of maturity of any note, instrument or other obligation
to which any Lantern Group Member or Zi is a party or by which any of them is
bound or with respect to which any of them is an obligor or guarantor or
(c) will result in the creation or imposition of any lien, claim, charge,
restriction, equity or encumbrance of any kind whatever upon or give to any
other Person any interest or right (including any right of termination or
cancellation) in or with respect to any Lantern Contract or the properties,
assets or operations of the Lantern Group. Schedule 3.11 indicates, with respect
to each consent listed thereon, whether it has been obtained as of the date
hereof and, if not, when Zi reasonably expects it to be obtained.

        3.12    Financial Statements.    The Lantern Financial Statements
(a) comply as to form in all material respects with applicable accounting
requirements and published rules and regulations of the SEC with respect
thereto, (b) were prepared in accordance with GAAP (except, in the case of
unaudited statements, as permitted for use on Form 10-Q) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto) and (c) fairly present the consolidated financial position of
MagicVision and its Subsidiaries as of the dates thereof and their consolidated
results of operations for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).

        3.13    No Undisclosed Liabilities.    The Lantern Group Members have no
material liabilities or obligations not reflected in the Lantern Financial
Statements, other than those incurred in the ordinary course of their business
since the date of the most recent Lantern Financial Statements and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Lantern Group.

        3.14    No Material Adverse Change.    Since the date of the most recent
Lantern Financial Statements, no event or condition has occurred that could have
a Material Adverse Effect on the Lantern Group. Except as set forth in
Schedule 3.14, since the date of the most recent Lantern Financial Statements,
the Lantern Group Members have not (a) issued or repurchased any Capital Shares,
issued any Derivative Securities or declared, set aside or paid any dividend or
distribution on Outstanding Capital Shares, (b) incurred any obligation
(absolute or contingent) except current

11

--------------------------------------------------------------------------------


liabilities incurred in the ordinary course of business and obligations under
the contracts in effect as of that date, (c) mortgaged, pledged or knowingly
subjected to lien, charge or any other encumbrance, any of their assets,
tangible or intangible, (d) sold or transferred any of their tangible or
intangible assets, except to fund accounts payable and otherwise in the ordinary
course of business, (e) canceled any material debts or claims or waived any
material right, (f) paid or discharged any liabilities of any other Person,
(g) sold, assigned or transferred any trademarks, trade names, copyrights,
licenses, royalty agreements, proprietary registrations, know-how, trade secrets
or other intangible assets, or granted any licenses with respect to any of the
foregoing, (h) suffered or incurred any extraordinary expenses or losses,
(i) paid or discharged any material obligation or liability, absolute or
contingent, other than current liabilities incurred since March 31, 2002 in the
ordinary course of business, (k) made any material change in the individual or
aggregate compensation in any form payable to any of their employees, directors
or consultants, (l) entered into any material transaction of any kind except in
the ordinary course of business, or entered into any transaction or agreement
whatsoever with a Control Person of any Lantern Group Member, (m) made any
material changes in their accounting principles or methods, or (n) agreed in
writing or orally to take any of the actions covered by this Section 3.14
(collectively, "Material Lantern Actions").

        3.15    Intellectual Property Rights.    Schedule 3.15 sets forth a list
and description of all Intellectual Property Rights owned or licensed by each
Lantern Group Member, used by any Lantern Group Member prior to the date hereof
or necessary for the conduct of the Lantern Group's business as presently
conducted ("Lantern Property Rights"). All of the Lantern Property Rights are
valid and enforceable against third parties. After the Closing Date, the Lantern
Group Members will continue to have the right to use all Lantern Property Rights
for the conduct of the Lantern Group's business in the same manner, media,
fields of use and territories as presently utilized. Except as set forth on
Schedule 3.15, the Lantern Group Member own, are licensed to use or otherwise
will have the right to use all of the Lantern Property Rights in the ordinary
course after the Closing Date. Except as indicated on Schedule 3.15, the
specified Lantern Group Member owns its Lantern Property Rights outright or is
licensed to use them on an exclusive basis, in each case free and clear of all
liens and encumbrances, and no other Intellectual Property Rights are necessary
for the conduct of the Lantern Group's business as currently conducted. To the
Knowledge of Zi, the conduct of the Lantern Group's business as presently
conducted and the use of its Lantern Property Rights and other assets following
the Closing Date does not and will not infringe on the Intellectual Property
Rights of any other Person. There are no pending or, to the Knowledge of Zi,
threatened infringement claims against any Lantern Group Member.

        3.16    Contracts.    Except as set forth on Schedule 3.16, neither
MagicVision nor any Subsidiary is a party to or is bound by any:

        (a)    employment or consulting agreement or arrangement that has an
aggregate future liability in excess of $75,000 and is not terminable by the
applicable Lantern Group Member by notice of not more than three months for a
cost of less than $75,000;

        (b)    employee collective bargaining contract with any labor union;

        (c)    covenant not to compete or other covenant restricting the
operations of a Lantern Group Member;

        (d)    agreement or arrangement with any current or former officer,
director or employee of a Lantern Group Member or any Affiliate of Zi, other
than employment agreements covered by Section 3.16(a);

        (e)    agreement or arrangement designed to shift risk relating to
currency, interest rate or other price fluctuations involving notional amounts
in excess of $50,000;

12

--------------------------------------------------------------------------------


        (f)    lease or similar agreement with any Person under which (i) a
Lantern Group Member is lessee of, or holds or uses, any machinery, equipment,
vehicle or other tangible personal property owned by any Person or (ii) a
Lantern Group Member is a lessor or sublessor of, or makes available for use by
any Person, any tangible personal property owned or leased by the Lantern Group
Member, in each case which has an aggregate future liability or receivable, as
the case may be, in excess of $75,000 and is not terminable at the Lantern Group
Member's election on less than three months' notice for a cost of less than
$75,000;

        (g)    agreement or arrangement for the future purchase or receipt of
materials, supplies, equipment or services, which has an aggregate future
liability to any Lantern Group Member in excess of $75,000 and is not terminable
at the Lantern Group Member's election on less than three months' notice for a
cost of less than $75,000;

        (h)    material license, option or other agreement or arrangement
relating in whole or in part to the Lantern Property Rights listed on
Schedule 3.15;

        (i)    agreement, instrument or arrangement under which a Lantern Group
Member has borrowed any money from, or issued any note, bond, debenture or other
evidence of indebtedness to, any Person, which individually is in excess of
$75,000;

        (j)    agreement, instrument or arrangement under which (i) any Person
has directly or indirectly guaranteed indebtedness, liabilities or obligations
of a Lantern Group Member or (ii) a Lantern Group Member has directly or
indirectly guaranteed indebtedness, liabilities or obligations of any Person (in
each case other than endorsements for the purpose of collection in the ordinary
course of business), which individually is in excess of $75,000;

        (k)    agreement, instrument or arrangement under which a Lantern Group
Member has, directly or indirectly, made any advance, loan, extension of credit
or capital contribution to, or other investment in, any Person, including
another Lantern Group Member, which individually is in excess of $75,000;

        (l)    agreement, instrument or arrangement providing for
indemnification of any Person against claims or liabilities relating to any
current or former business of a Lantern Group Member or any predecessor of a
Lantern Group Member; or

        (m)    other agreement, instrument or arrangement to which a Lantern
Group Member is a party or by or to which it or any of its assets or business is
bound or subject, having an aggregate future liability to any Person in excess
of $75,000 and is not terminable at the Lantern Group Member's election upon
less than three months' notice for a cost of less than $75,000.

        3.17    Enforceability of Lantern Contracts.    Except as set forth on
Schedule 3.17, (a) all agreements, instruments and arrangements listed or
required to be listed in Schedule 3.16 or any other Schedule contemplated by
Section 3 (collectively, the "Lantern Contracts") are valid, binding and in full
force and effect and are enforceable by the applicable Lantern Group Member in
accordance with its terms, (b) the applicable Lantern Group Member has performed
all its material obligations to date under all Lantern Contracts to which it is
a party or is otherwise bound or subject, (c) no Lantern Group Member is (with
or without the lapse of time or the giving of notice, or both) in breach or
default in any material respect under any Lantern Contracts, (d) no other party
to any of the Lantern Contracts has notified any Lantern Group Member of the
counterparty's belief that the Lantern Group Member is or is likely to become in
breach or default in any material respect thereunder or of the counterparty's
intention to accelerate or modify in a manner adverse to the Lantern Group any
obligations or rights thereunder and (e) no other party to any of the Lantern
Contracts is (with or without the lapse of time or the giving of notice, or
both) in breach or default in any material respect thereunder.

13

--------------------------------------------------------------------------------


        3.18    Litigation and Other Proceedings.    Except as set forth in
Schedule 3.18, there are no Proceedings pending or to the Knowledge of Zi,
threatened against any Lantern Group Member that might have a Material Adverse
Effect on the Lantern Group, and there are no judgments, orders, writs,
injunctions, decrees or awards issued by or requested by any Governmental Entity
that might have a Material Adverse Effect on the Lantern Group.

        3.19    Tax and Other Returns and Reports.    Except as disclosed on
Schedule 3.19, (a) all federal, state, provincial and local tax returns, reports
and statements required to be filed by the Lantern Group Members have been filed
with the appropriate Governmental Entities in all jurisdictions in which the
returns, reports and statements are required to be filed, and all such returns,
reports and statements properly reflect the tax liabilities of the Lantern Group
for the periods, properties or events covered thereby, (b) all federal, state,
provincial and local taxes, assessments, interest, penalties, deficiencies, fees
and other governmental charges or impositions have been properly accrued or
paid, (c) the Lantern Group Members have not received any notice of assessment
or proposed assessment by any taxing authority in connection with any of its tax
returns, and there are no pending tax examinations of or tax claims asserted
against the Lantern Group Members or any of their assets or properties,
(d) there are no tax liens on any of the Lantern Group's assets, and (e) Zi has
no Knowledge of any basis for any additional assessment of any taxes on the
Lantern Group Members.

        3.20    Title to Assets; Absence of Liens and Encumbrances.    The
Lantern Group Members own or have a valid leasehold interest in all their
material assets and property reflected in the Lantern Balance Sheet, except
assets and property disposed of after March 31, 2002 in the ordinary course of
business and consistent with past practice. Except as set forth on
Schedule 3.20, none of such assets or properties is subject to any material
defects of title, mortgage, pledge, lien, security interest, lease, charge,
encumbrance, objection or joint ownership (collectively, "Encumbrances"). Except
as set forth on Schedule 3.20, the facilities, machinery, furniture, office and
other equipment of the Lantern Group Members that are used in their business are
sufficient for the operations of the Lantern Group as currently conducted are in
good operating condition and repair, subject only to the ordinary wear and tear.
No Lantern Group Member is in material default under Lantern Contracts governing
any Encumbrances to which it or its properties and assets are subject.

        3.21    Compliance with Applicable Laws.    Except as set forth on
Schedule 3.21, the Lantern Group Members are in compliance in all material
respects with all Applicable Laws affecting their business or operations,
including those relating to occupational health and safety, and the Lantern
Group Members have received no communication during the past two years from a
Governmental Entity alleging that any Lantern Group Member has failed to comply
in any material respect with any Applicable Laws.

        3.22    Employee and Labor Matters.    The Lantern Group Members have
made all payments and performed all material acts, if any, required to be
complied with and have complied in all material respects with the provisions of
all Applicable Laws affecting employee and labor matters.

        3.23    Benefit Plans.    The Lantern Group Members currently maintain
the employee benefit plans described on Schedule 3.23. Each listed plan (a) has
been qualified, administered and operated in accordance with Applicable Laws and
(b) has received all contributions required to be made thereunder by the Lantern
Group Members and any predecessors. For each listed plan, Zi has delivered to
the Company copies of (i) the plan document setting forth the terms and
conditions of the plan, (ii) any the trust agreement established under the plan,
(iii) any investment or insurance contracts under the trust, (iv) the latest
determination letter or an opinion from the applicable Governmental Entity about
the qualified status of the plan under Applicable Law and (v) any annual reports
required by Applicable Law for the last three completed plan years. Any
contributions to health plans required to be made by employees of the Lantern
Group have been paid in accordance the policies therefor.

        3.24    Insurance.    The Lantern Group Members maintain policies of
fire and casualty, liability and other forms of insurance in amounts, with
deductibles and against risks and losses that are, in the Zi's

14

--------------------------------------------------------------------------------


judgment, reasonable for the business and assets of the Lantern Group. The
insurance policies maintained by the Lantern Group Members are listed on
Schedule 3.24. All listed policies are in full force and effect, all premiums
due and payable thereon have been paid, and no notice of cancellation or
termination has been received thereunder. The activities and operations of the
Lantern Group have been conducted in a manner conforming in all material
respects to all applicable provisions of the listed insurance policies.

        3.25    Transactions with Affiliates.    Except as set forth on
Schedule 3.25, there is no transaction, and no transaction is now proposed, to
which any Lantern Group Member was or is to be a party and in which any of its
officers, directors or shareholders or any of their Affiliates had or has a
direct or indirect material interest.

        3.26    Bank Accounts; Powers of Attorney; etc.    Except as set forth
on Schedule 3.26, there are no (a) safe deposit boxes, bank accounts, brokerage
accounts or similar arrangements maintained by or for the account of any Lantern
Group Member with any bank, financial institution or other Person or (b) any
outstanding powers of attorney or other authorizations issued by any Lantern
Group Member to Zi, any bank or financial institution or any other Person.

        3.27    Fees.    No Person acting on behalf of Zi or any of its
Affiliates is entitled to any fees of any nature directly or indirectly from any
Lantern Group Member in connection with any of the transactions contemplated
hereby.

        3.28    Disclosure.    No representation or warranty of Zi contained in
this Agreement, and no statement contained in any document, certificate or
Schedule to this Agreement delivered to the Company in connection herewith by
Zi, its Affiliates or any Person acting on its or their behalf contains any
untrue statement of a material fact or omits to state any material fact
necessary, in light of the circumstances under which it was made, in order to
make those statements not misleading.

        4.    Representations and Warranties of the Company.    The Company
represents and warrants to Zi as set forth below, subject to the exceptions set
forth in the Schedules.

15

--------------------------------------------------------------------------------

        4.1    Organization of the Company.    The Company is a corporation duly
organized and existing in good standing under the laws of the State of New York
and has all requisite corporate authority to own its properties and to carry on
its business as now being conducted. The Company is duly qualified to do
business as a foreign corporation and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes
qualification necessary, except where failure so qualify would have no Material
Adverse Effect on the Company. Except for Exchangeco and dormant subsidiaries,
the Company does not own all or any part of or control, directly or indirectly,
any other business, corporation, joint venture, partnership or proprietorship.

        4.2    Authority and Binding Effect.    The Company and Exchangeco have
the requisite corporate power and authority to enter into and perform their
obligations under this Agreement and to issue the Exchangeable Shares, the JKC
Shares, the JKC Note and any Earnout Shares. The execution and delivery of this
Agreement, the issuance of the Exchangeable Shares, the JKC Shares, the JKC Note
and any Earnout Shares and the consummation by the Company and Exchangeco of the
other transactions contemplated hereby have been duly authorized by all
necessary corporate action, and no further consent or authorization is required
(a) by their Boards or, except for the matters set forth in Schedule 4.2
requiring shareholder approval (collectively, "Shareholder Approval") or notice
to shareholders pursuant to the Proxy Statement, (b) by their shareholders. This
Agreement has been duly executed and delivered by the Company and Exchangeco and
constitutes their valid and binding obligations, enforceable against them in
accordance with their its, subject to applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights and to other
equitable principles of general application. Upon execution and delivery by the
Company and Exchangeco of the other Transaction Agreements to be executed and
delivered by them in accordance herewith, each shall constitute a valid and
binding obligation of the Company and Exchangeco, enforceable against them in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights and to other
equitable principles of general application.

        4.3    Capitalization.    (a) On the date hereof, the Company's
authorized Capital Shares consist solely of (i) 100,000,000 shares of JKC Common
Stock, of which 36,397,267 shares are Outstanding, and (ii) 1,000,000 shares of
preferred stock, $.01 par value, none of which are Outstanding. Except as set
forth herein or in Schedule 4.3, (i) no Derivative Securities of the Company are
Outstanding, (ii) no Person has any agreement, right or commitment entitling it
to acquire Derivative Securities from the Company and (iii) there are no
agreements or other instruments of any kind to which the Company or, to its
Knowledge, any Person is a party relating to the voting of its Capital Shares,
other than its Charter and Bylaws, or to the registration of its Capital Shares
under the Securities Act, other than the rights provided in the AOG Agreement
and the Registration Rights Agreement. All of the shares of JKC Common Stock
that are Outstanding on the date of this Agreement have been duly and validly
authorized and issued and are fully paid and nonassessable.

        (b)  On the date hereof, Exchangeco's authorized Capital Shares consist
solely of (i) 1,000 common shares, without par value, of which 100 are
Outstanding, and (ii) 29,750,000 exchangeable preference shares, without par
value, of which none are Outstanding. Except as set forth herein or in
Schedule 4.3 (i) no Derivative Securities of Exchangeco are Outstanding, (ii) no
Person has any agreement, right or commitment entitling it to acquire Derivative
Securities from Exchangeco and (iii) there are no agreements or other
instruments or any kind of which Exchangeco or any other Person is a party
relating to the voting of its Capital Shares, other than its Charter. All of the
Capital Shares of Exchangeco that are Outstanding on the date of this Agreement
have been duly and validly authorized and issued and are fully paid and
non-assessable.

        4.4    Principal Market for the Common Stock.    As of the date hereof,
(a) the JKC Common Stock is registered under Section 12(g) of the Exchange Act
and is traded on the Principal Market, (b) the Company is in full compliance
with all reporting requirements of the Exchange Act and (c) except as set forth
in Schedule 4.4, all requirements for the continued listing of the JKC Common
Stock on the

16

--------------------------------------------------------------------------------


Principal Market are satisfied. The Company meets the requirements for the use
of Form S-3 under the Securities Act for the registration thereunder of Capital
Shares for the account of the holders thereof pursuant to Rule 415 under the
Securities Act.

        4.5    Valid Issuances.    (a) Assuming the accuracy of the
representations and warranties of Zi in Section 3, both at the date hereof and
at the time of issuance, the issuance and sale of the Exchangeable Shares, JKC
Shares and any Earnout Shares will be exempt from registration under the
Securities Act in reliance upon Section 4(2) thereof or Regulation D thereunder
and, when delivered in accordance with the terms hereof, the Exchangeable
Shares, JKC Shares and any Earnout Shares shall be duly and validly issued,
fully paid and nonassessable. Neither the issuance and sale of the Exchangeable
Shares, JKC Shares or any Earnout Shares pursuant to this Agreement nor the
Company's performance of its other obligations hereunder will (i) result in the
creation or imposition of any liens, charges, claims or other encumbrances upon
the Exchangeable Shares, JKC Shares, any Earnout Shares or any of the assets of
the Company or Exchangeco or (ii) entitle the holders of Outstanding JKC Common
Stock to preemptive or other rights to subscribe to or acquire additional
Capital Shares or other securities of the Company or Exchangeco. Zi will not be
subject to personal liability solely by reason of its ownership or possession of
the Exchangeable Shares, JKC Shares or any Earnout Shares.

        (b)  When executed and delivered in accordance with the terms hereof,
the JKC Note shall be duly and validly issued and shall constitute a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights and to other equitable principles
of general application.

        4.6    No General Solicitation or Advertising.    Neither the Company
nor any of its Affiliates nor any distributor or any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation, as that
term is used in Rule 502(c) under the Securities Act, or any general advertising
with respect to any of the Exchangeable Shares, JKC Shares or Earnout Shares or
(b) made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require the Company to register the
issuance of the Exchangeable Shares, JKC Shares or Earnout Shares under the
Securities Act.

        4.7    No Integrated Offering.    Neither the Company or its Affiliates
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
other than pursuant to this Agreement, under circumstances that would require
the issuance of the Exchangeable Shares, JKC Shares or any Earnout Shares to be
registered under the Securities Act.

        4.8    No Conflicts.    The execution, delivery and performance of this
Agreement by the Company and Exchangeco and the consummation by the Company and
Exchangeco of the transactions contemplated hereby, including the issuance of
the Exchangeable Shares, the JKC Shares, the JKC Note and any Earnout Shares, do
not and will not (a) result in a violation of their Charter or Bylaws,
(b) conflict with or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture, instrument or "lock-up" arrangement or similar provision of any
underwriting or similar agreement to which the Company or Exchangeco is a party,
or (c) result in a violation of any Applicable Law, nor is the Company or
Exchangeco or the conduct of their business otherwise in violation of, conflict
with or default under any of the foregoing, except for any violations,
conflicts, defaults or rights of termination, amendment, acceleration or
cancellation that would, individually or in the aggregate, have no Material
Adverse Effect on the Company.

        4.9    Consents.    Assuming the accuracy of the covenants contained in
Sections 3.6 and 3.7 both at the date hereof and on the Closing Date, the
Company is not required by Applicable Law to obtain

17

--------------------------------------------------------------------------------


any consent, authorization or order of any Governmental Entity or to make any
filing or registration with any Governmental Entity in connection with its
execution, delivery or performance of its obligations under this Agreement,
other than the filing of (a) any notices that may be required under state
securities laws subsequent to the Closing, (b) a proxy statement with the SEC
under Section 14(a) of the Exchange Act and Rule 14f-1 thereunder, together with
related notices to the Principal Market, in connection with the Board's
solicitation of Shareholder Approval and notice of the Board Augmentation (the
"Proxy Statement"), and (c) an additional listing application for the JKC Shares
and Earnout Shares with the Principal Market.

        4.10    SEC Documents and Financial Statements.    (a) The Company has
filed on a timely basis all documents required to be filed by it with the SEC
under the Exchange Act since January 1, 1999 (all such documents filed since
January 1, 1999 and prior to the date hereof are referred to as the "Company SEC
Documents"). Complete and correct copies of the Company SEC Documents have been
made available to Zi. As of their respective dates, or if amended as of the date
of the last such amendment, the Company SEC Documents complied in all material
respects with the requirements of the Exchange Act (including all applicable
rules and regulations promulgated by the SEC relating to audit committees), and
none of the Company SEC Documents as of the date thereof contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

        (b)  The JKC Financial Statements (a) comply as to form in all material
respects with applicable accounting requirements and published rules and
regulations of the SEC with respect thereto, (b) were prepared in accordance
with GAAP (except, in the case of unaudited statements, as permitted for use on
Form 10-Q) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and (c) fairly present the consolidated
financial position of Company as of the dates thereof and the consolidated
results of its operations and its consolidated cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end
adjustments

        4.11    No Undisclosed Liabilities.    The Company has no material
liabilities or obligations not reflected in the JKC Financial Statements, other
than those incurred in the ordinary course of the Company's business since the
date of the most recent JKC Financial Statements and which, individually or in
the aggregate, do not or would not have a Material Adverse Effect on the
Company.

        4.12    No Material Adverse Change.    Since the date of the most recent
JKC Financial Statements, no event or condition has occurred that could have a
Material Adverse Effect on the Company. Except as set forth in Schedule 4.12,
since the date of the JKC Interim Financial Information, the Company has not
(a) issued or repurchased any Capital Shares, issued any Derivative Securities
or declared, set aside or paid any dividend or distribution on Outstanding
Capital Shares, (b) incurred any obligation (absolute or contingent) except
current liabilities incurred in the ordinary course of business and obligations
under the contracts in effect as of that date, (c) mortgaged, pledged or
knowingly subjected to lien, charge or any other encumbrance, any of its assets,
tangible or intangible, (d) sold or transferred any of its tangible or
intangible assets, except to fund accounts payable and otherwise in the ordinary
course of business, (e) canceled any material debts or claims or waived any
material right, (f) paid or discharged any liabilities of any other Person,
(g) sold, assigned or transferred any trademarks, trade names, copyrights,
licenses, royalty agreements, proprietary registrations, know-how, trade secrets
or other intangible assets, or granted any licenses with respect to any of the
foregoing, (h) suffered or incurred any extraordinary expenses or losses,
(i) paid or discharged any material obligation or liability, absolute or
contingent, other than current liabilities incurred since March 31, 2002 in the
ordinary course of business, (k) made any material change in the individual or
aggregate compensation in any form payable to any of its employees, directors or
consultants, (l) entered into any material transaction of any kind except in the
ordinary course of business, or entered into any transaction or agreement
whatsoever with a Control Person of the Company, (m) made any material

18

--------------------------------------------------------------------------------


changes in its accounting principles or methods or (n) agreed in writing or, to
the best knowledge of the Company, orally to take any of the actions covered by
this Section 4.12 (collectively, "Material JKC Actions").

        4.13    Trademarks, Trade Names and Licenses.    The Company owns the
trademarks, trade names and registrations therefor listed in Schedule 4.13.
Except as set forth in Schedule 4.13, (a) the Company has not granted licenses
or other rights to use its trademarks, trade names or registrations, (b) no
other trademarks, trade names or registrations are either owned or licensed by
the Company and (c) to the best knowledge of the Company, the operations of the
Company do not infringe on the trademarks and trade names of any Person, and no
pending or threatened claim has been made to the contrary.

        4.14    Litigation and Other Proceedings.    Except as set forth in
Schedule 4.14, there are no Proceedings pending or, to the Company's knowledge,
threatened against the Company that might have a Material Adverse Effect on the
Company, and there are no judgments, orders, writs, injunctions, decrees or
awards issued by or, to the Company's knowledge, requested by any Governmental
Entity that might have a Material Adverse Effect on the Company.

        4.15    Contracts.    Except as set forth on Schedule 4.15, the Company
is not a party to or is bound by any:

        (a)  employment or consulting agreement or arrangement that has an
aggregate future liability in excess of $75,000 and is not terminable by the
Company by notice of not more than three months for a cost of less than $75,000;

        (b)  employee collective bargaining contract with any labor union;

        (c)  covenant not to compete or other covenant restricting the
operations of the Company;

        (d)  agreement or arrangement with any current or former officer,
director or employee of the Company or any Affiliate of the Company, other than
employment agreements covered by Section 4.15(a);

        (e)  agreement or arrangement designed to shift risk relating to
currency, interest rate or other price fluctuations involving notional amounts
in excess of $50,000;

        (f)    lease or similar agreement with any Person under which (i) the
Company is lessee of, or holds or uses, any machinery, equipment, vehicle or
other tangible personal property owned by any Person or (ii) the Company is a
lessor or sublessor of, or makes available for use by any Person, any tangible
personal property owned or leased by the Company, which has an aggregate future
liability or receivable, as the case may be, in excess of $75,000 and is not
terminable at the Company's election on less than three months' notice for a
cost of less than $75,000;

        (g)  agreement or arrangement for the future purchase or receipt of
materials, supplies, equipment or services, which has an aggregate future
liability to the Company in excess of $75,000 and is not terminable at the
Company's election on less than three months' notice for a cost of less than
$75,000;

        (h)  agreement, instrument or arrangement under which the Company has
borrowed any money from, or issued any note, bond, debenture or other evidence
of indebtedness to, any Person, which individually is in excess of $75,000;

        (i)    agreement, instrument or arrangement under which (i) any Person
has directly or indirectly guaranteed indebtedness, liabilities or obligations
of the Company or (ii) the Company has directly or indirectly guaranteed
indebtedness, liabilities or obligations of any Person (in each case other than
endorsements for the purpose of collection in the ordinary course of business),
which individually is in excess of $75,000;

19

--------------------------------------------------------------------------------


        (j)    agreement, instrument or arrangement under which the Company has,
directly or indirectly, made any advance, loan, extension of credit or capital
contribution to, or other investment in, any Person, which individually is in
excess of $75,000;

        (k)  agreement, instrument or arrangement providing for indemnification
of any Person against claims or liabilities relating to any current or former
business of the Company or any predecessor of the Company; or

        (l)    other agreement, instrument or arrangement to which the Company
is a party or by or to which it or any of its assets or business is bound or
subject, having an aggregate future liability to any Person in excess of $75,000
and is not terminable at the Company's election upon less than three months'
notice for a cost of less than $75,000.

        4.16    Enforceability of the Company Contracts.    Except as set forth
on Schedule 4.16, (a) all agreements, instruments and arrangements listed or
required to be listed in Schedule 4.15 or any other Schedule contemplated by
Section 4 (collectively, the "Company Contracts") are valid, binding and in full
force and effect and are enforceable by the Company in accordance with its
terms, (b) the Company has performed all its material obligations to date under
all Company Contracts to which it is a party or is otherwise bound or subject,
(c) the Company is not (with or without the lapse of time or the giving of
notice, or both) in breach or default in any material respect under any Company
Contracts, (d) no other party to any of the Company Contracts has notified the
Company of the counterparty's belief that the Company is or is likely to become
in breach or default in any material respect thereunder or of the counterparty's
intention to accelerate or modify in a manner adverse to the Company any
obligations or rights thereunder and (e) no other party to any of the Company
Contacts is (with or without the lapse of time or the giving of notice, or both)
in breach or default in any material respect thereunder.

        4.17    Tax and Other Returns and Reports.    Except as disclosed on
Schedule 4.17, (a) all federal, state and local tax returns, reports and
statements required to be filed by the Company have been filed with the
appropriate Governmental Entities in all jurisdictions in which the returns,
reports and statements are required to be filed, and all such returns, reports
and statements properly reflect the tax liabilities of the Company for the
periods, properties or events covered thereby, (b) all federal, state and local
taxes, assessments, interest, penalties, deficiencies, fees and other
governmental charges or impositions have been properly accrued or paid, (c) the
Company has not received any notice of assessment or proposed assessment by any
taxing authority in connection with any of its tax returns, and there are no
pending tax examinations of or tax claims asserted against the Company or any of
its assets or properties, (d) there are no tax liens on any of the Company's
assets, and (e) the Company has no Knowledge of any basis for any additional
assessment of any taxes on the Company.

        4.18    Title to Assets; Absence of Liens and Encumbrances.    The
Company owns or has a valid leasehold interest in all its material assets and
property reflected in the most recent JKC Financial Statements, except assets
and property disposed of after March 31, 2002 in the ordinary course of business
and consistent with past practice. Except as set forth on Schedule 4.18, none of
such assets or properties is subject to any material Encumbrances. Except as set
forth on Schedule 4.18, the facilities, machinery, furniture, office and other
equipment of the Company that are used in its business are sufficient for the
operations of the Company as currently conducted are in good operating condition
and repair, subject only to the ordinary wear and tear. The Company is not in
material default under Company Contracts governing any Encumbrances to which it
or its properties and assets are subject.

        4.19    Compliance with Applicable Laws.    Except as set forth on
Schedule 4.19, the Company is in compliance in all material respects with all
Applicable Laws affecting its business or operations, including those relating
to occupational health and safety, and the Company has received no communication
during the past two years from a Governmental Entity alleging that it has failed
to comply in any material respect with any Applicable Laws.

20

--------------------------------------------------------------------------------


        4.20    Employee and Labor Matters.    The Company has made all payments
and performed all material acts, if any, required to be complied with and have
complied in all material respects with the applicable provisions, if any, of
Applicable Laws affecting employee and labor matters.

        4.21    Benefit Plans.    The Company currently maintains the employee
benefit plans described on Schedule 4.21. Each listed plan (a) is qualified
under the applicable provisions of the Code, (b) has been administered and
operated in accordance with the provisions of Applicable Laws and (c) has
received all contributions required to be made thereunder by the Company and any
predecessors. For each listed plan, the Company has delivered to the Zi copies
of (i) the plan document setting forth the terms and conditions of the plan,
(ii) any the trust agreement established under the plan, (iii) any investment or
insurance contracts under the trust, (iv) the latest determination letter or an
opinion from the applicable Governmental Entity about the qualified status of
the plan under the Code or other Applicable Law and (v) any annual reports
required by Applicable Law for the last three completed plan years. Any
contributions to health plans required to be made by employees of the Company
have been paid in accordance the policies therefore.

        4.22    Insurance.    The Company maintains policies of fire and
casualty, liability and other forms of insurance in amounts, with deductibles
and against risks and losses that are, in the Company's judgment, reasonable for
the business and assets of the Company. The insurance policies maintained by the
Company Parties are listed on Schedule 4.22. All listed policies are in full
force and effect, all premiums due and payable thereon have been paid, and no
notice of cancellation or termination has been received thereunder. The
activities and operations of the Company have been conducted in a manner
conforming in all material respects to all applicable provisions of the listed
insurance policies.

        4.23    Transactions with Affiliates.    Except as reported in periodic
reports or proxy statements filed by the Company under the Exchange Act and as
set forth on Schedule 4.23, there is no transaction, and no transaction is now
proposed, to which the Company was or is to be a party and in which any of its
officers, directors or shareholders or any of their Affiliates had or has a
direct or indirect material interest.

        4.24    Fees.    No Person acting on behalf of the Company or any of its
Affiliates is entitled to any fees of any nature directly or indirectly from the
Company or its Affiliates in connection with any of the transactions
contemplated hereby.

        4.25    Disclosure.    No representation or warranty of the Company
contained in this Agreement, and no statement contained in any document,
certificate or Schedule to this Agreement delivered to Zi in connection herewith
by the Company, its Affiliates or any Person acting on its or their behalf
contains any untrue statement of a material fact or omits to state any material
fact necessary, in light of the circumstances under which it was made, in order
to make those statements not misleading.

        5.    Diligence and Disclosure Matters.

        5.1    Company's Due Diligence Review.    Zi shall cause the Lantern
Group to make available for inspection and review by the Company and its
advisors and representatives (collectively, "JKC Representatives") copies of all
records the Lantern Group reasonably requested by them for conducting their due
diligence review in connection with the transactions contemplated by this
Agreement.

        5.2    Zi's Due Diligence Review.    The Company shall make available
for inspection and review by Zi and its advisors and representatives
(collectively, "Zi Representatives") copies of all records of the Company
reasonably requested by them for conducting their due diligence review in
connection with the transactions contemplated by this Agreement.

        5.3    Supplemental Disclosure.    The Parties acknowledge that they
have not yet completed their respective due diligence investigation. Each Party
shall promptly advise the other Party in writing of any fact, condition or
circumstance discovered in the course of its due diligence investigation from
the date

21

--------------------------------------------------------------------------------

hereof to the Closing date that would cause the other Party's representations
and warranties herein to become untrue in any material respect. Each Party shall
also promptly advise the other Party in writing of any fact, condition or
circumstance of which it becomes aware that causes any of its representations or
warranties herein to become untrue in any material respect. Each Party shall
have the continuing obligation until the Closing to promptly supplement or amend
its Schedules to reflect any matter hereafter arising or discovered that, if
existing or known at the date of this Agreement, would have been required to be
set forth or described in the Schedules, provided that no supplement or
amendment to the Schedules delivered after August 13, 2002 shall have any effect
for the purpose of determining the satisfaction of the conditions set forth in
Section 8 or Section 9.

        5.4    Updated Financials.    As soon a practicable, but not later than
August 7, 2002, Zi shall deliver to the Company an unaudited consolidated
balance sheet of the Lantern Group as of June 30, 2002 and related statements of
operations (the "Lantern Q-2 Income Statement"), comprehensive income and cash
flows for the six months ended June 30, 2002 and 2001.

        5.5    Non-Disclosure.    All confidential information received by a
Party with respect to the business of the other Party shall be treated in
accordance with the restrictions set forth in the LOI.

        5.6    Proxy Statement.    The Company covenants that on the date filed
with the SEC and on the date first sent or given to shareholders, the Proxy
Statement shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances in which they were
made, not misleading. Zi shall provide for use in the Proxy Statement all
information about the Lantern Group and their Affiliates reasonably necessary
for the Proxy Statement to comply as to form in all material respects with the
relevant provisions of the Exchange Act. Zi covenants that on the date the Proxy
Statement is filed with the SEC and on the date it is first sent to the
Company's shareholders, the information provided in writing by Zi or its
Affiliates for use therein shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements related thereto contained in the Proxy
Statement, in light of the circumstances in which they were made, not
misleading. Zi and its counsel shall be given a reasonable opportunity to review
and comment upon the Proxy Statement and all amendments and supplements thereto
prior to their filing with the SEC or dissemination to the Company's
shareholders. The Company shall provide Zi and its counsel with any comments the
Company or its counsel may receive from the SEC or its staff with respect to the
Proxy Statement promptly after the receipt thereof.

        5.7    Reasonable Efforts.    Subject to the terms and conditions of
this Agreement, each Party shall use all reasonable efforts to cause the Closing
to occur by the Outside Closing Date.

        5.8    Further Assurances.    From time to time, as and when requested
by a Party, the other Party shall execute and deliver, or cause to be executed
and delivered, all documents and instruments and shall take all actions (subject
to the other provisions of this Agreement) as the other Party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement.

        6.    Conduct of Lantern Group Business Pending Closing.    From the
date of this Agreement to the Closing, unless otherwise approved in writing by
the Company, Zi shall cause the Lantern Group to conduct its business in
accordance with the provisions of this Section 6.

        6.1    Corporate Existence.    Each Lantern Group Member shall take all
steps necessary to preserve and continue its corporate existence and franchises.

        6.2    Conduct of Operations.    Each Lantern Group Member shall conduct
its operations in the ordinary and usual courses of business, as currently
conducted, and shall not take or agree to take any Material Lantern Actions
except as provided in this Agreement.

22

--------------------------------------------------------------------------------


        6.3    Preservation of Representations.    The Lantern Group Members
shall not take any action that (a) if taken on or before the date hereof, would
make any of its representations and warranties in Section 3 untrue or (b) would
interfere with its ability to perform its obligations under this Agreement.

        6.4    Procuring Approvals.    Zi shall use its best efforts to cause
each Lantern Group Member obtain all licenses, consents or other approvals
required to be obtained from any Person in connection with the transactions
contemplated by this Agreement.

        6.5    Exclusivity.    Between the date of this Agreement and the
earlier to occur of the Closing or the termination of this Agreement in
accordance with Section 12, neither Zi nor any Person acting on its behalf shall
initiate, encourage, solicit or agree to any offer from any Person other than
the Company regarding any merger, sale of securities, sale of assets or similar
transaction involving the Lantern Group or any transaction that could be
expected to impede, delay, interfere with, prevent or dilute the benefits to the
Company of the transactions contemplated hereby, unless (a) the Zi Board
determines in good faith based on written advice of its outside legal counsel
that the action is necessary for the Board to comply with its fiduciary duties
to shareholders under Applicable Law, (b) prior to entering into negotiations,
the Zi Board receives from that Person an executed confidentiality agreement
with terms no less favorable to the Lantern Group than those contained in the
LOI and (c) prior to entering into those negotiations, Zi provides written
notice to the Company that includes the terms of the proposal, the identity of
the Person making the proposal and the fact that clauses (a) and (b) of this
Section 6.5 have been satisfied.

        7.    Conduct of Company Business Pending Closing.    From the date of
this Agreement to the Closing, unless otherwise approved in writing by Zi, the
Company shall conduct its business in accordance with the provisions of this
Section 7.

        7.1    Preservation of Representations.    The Company shall not take
any action that (a) if taken on or before the date hereof, would make any of its
representations and warranties in Section 4 untrue or (b) would interfere with
its ability to perform its obligations under this Agreement.

        7.2    Procuring Approvals.    The Company shall use its best efforts to
obtain all licenses, consents or other approvals required to be obtained by it
from any Person in connection with the transactions contemplated by this
Agreement. As soon as practicable after the date hereof, the Company shall
file a preliminary Proxy Statement with the SEC and mail copies of the
definitive Proxy Statement to its shareholders.

        7.3    Delivery of Periodic Reports.    The Company shall promptly
deliver to Zi, upon release to wire services or filing under EDGAR, copies of
all its press releases and Exchange Act filings.

23

--------------------------------------------------------------------------------

        7.4    Maintenance of Exchange Listing.    The Company will use its best
efforts to maintain the listing of the JKC Common Stock with the Principal
Market and will file, on time, all reports required to be filed with the
Principal Market pursuant to Section 12 of the Exchange Act. The Company will
provide Zi with a copy of any correspondence or notice from the American Stock
Exchange and any written response thereto promptly after receipt or transmittal.

        8.    Conditions Precedent to the Company's and Exchangeco's
Obligations.    The obligations of the Company and Exchangeco hereunder to issue
and sell the Exchangeco Shares and JKC Note to Zi at the Closing in
consideration for the MagicVision Shares and to consummate the other
transactions contemplated by Section 2 are subject to the satisfaction or waiver
on or before the Closing Date, of each of the conditions set forth in this
Section 8. The Company may not rely on Zi's failure to satisfy any condition set
forth in this Section 8 if the failure was caused by its own failure to act in
good faith or to use all reasonable efforts to satisfy the conditions set forth
in Section 9.

        8.1    Accuracy of Zi's Representation and Warranties.    The
representations and warranties of Zi's herein shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made as of the Closing Date.

        8.2    Performance by Zi.    Zi shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required hereunder to be performed, satisfied or complied with by them at or
prior to the Closing Date.

        8.3    No Injunction.    No Applicable Law shall prohibit Zi from
consummating the transactions contemplated by this Agreement, and no proceeding
for that purpose shall have been commenced.

        8.4    No Adverse Changes.    Since the filing date of the Lantern
Balance Sheet, no event or condition shall have occurred that had or would
likely have a Material Adverse Effect on the Lantern Group.

        8.5    Consents Obtained.    Zi shall have obtained any written consents
of any Person whose consent is required to consummate the transactions
contemplated by this Agreement.

        8.6    Section 338 Election.    If requested by the Company, Zi shall
have delivered to the Company any documents or instruments required for the
Company to file a timely election under Section 338 of the Code with respect to
its tax treatment of its acquisition of the Lantern Group.

        8.7    Conversion of Intercompany Indebtedness and Minimum Cash
Balances.    Zi shall have (a) converted to equity or caused the conversion to
equity of all payables and indebtedness, whether absolute or contingent, of the
Lantern Group Members to Zi and its other Affiliates and (b) made any
contribution necessary to maintain estimated cash and cash equivalents of
$300,000 for the account of the Lantern Group as of the Closing Date. The
conversion of any Lantern Group indebtedness to Zi or its other Affiliates shall
be evidenced by a release in favor of the Lantern Group Members in form and
substance satisfactory to the Company.

        8.8    Officer's Certificate.    The Company shall have received a
Compliance Certificate in substantially the form of Exhibit G, executed by the
chief executive officer of Zi as at the Closing Date.

        9.    Conditions Precedent to Zi's Obligations.    The obligations of Zi
to assign and sell the MagicVision Shares to the Company at the Closing in
consideration for the Exchangeable Shares and JKC Note and to consummate the
other transactions contemplated by Section 2 are subject to the satisfaction or
waiver on or before the Closing Date, of each of the conditions set forth in
this Section 9. Zi may not rely on the Company's failure to satisfy any
condition set forth in this Section 9 if the failure was caused by their own
failure to act in good faith or to use all reasonable efforts to satisfy the
conditions set forth in Section 8.

24

--------------------------------------------------------------------------------


        9.1    Accuracy of the Company's Representation and Warranties.    The
representations and warranties of the Company herein shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as though made as of the Closing Date.

        9.2    Performance by the Company.    The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required hereunder to be performed, satisfied or complied with by
the Company at or prior to the Closing Date.

        9.3    No Injunction.    No Applicable Law shall prohibit the Company
from consummating the transactions contemplated by this Agreement, and no
proceeding for that purpose shall have been commenced.

        9.4    No Adverse Changes.    Since the date of the JKC Interim
Financial Information was filed, no event or condition shall have occurred that
had or would likely have a Material Adverse Effect on the Company.

        9.5    No Trading Suspension or Delisting of Common Stock.    The
trading of the Common Stock shall not have been suspended by the SEC, and the
Common Stock shall not have been delisted from the Principal Market, nor shall
the Company have received any letter or notice of any suspension or delisting.

        9.6    Consents Obtained.    The Company shall have obtained (a) any
required written consents of any other Person whose consent is required to the
transactions contemplated by this Agreement, including Shareholder Approval, and
(b) approval from the American Stock Exchange for an additional listing of the
JKC Shares and the maximum number of Earnout Shares, subject to official notice
of issuance.

        9.7    Board Augmentation.    Zi shall have received a unanimous written
consent of all incumbent directors of the Company, executed and effective as of
the Closing Date, subject to Closing hereunder, increasing the size of the JKC
Board to seven members and appointing Zi Designees as directors of the Company
to fill the vacancies created by the increase in the size of the JKC Board.

        9.8    Management Realignment.    Zi shall have received (a) the written
resignation of each incumbent officer of the Company other than Richard Siskind,
executed and effective as of the Closing Date, subject to Closing hereunder, and
(b) a unanimous written consent of all incumbent directors of the Company,
executed and effective as of the Closing Date, (i) electing the incumbent
officers of the Lantern Group listed in Schedule 9.8 to the respective positions
with JKC set forth therein, (ii) adopting the Lantern Option Plan and
(iii) granting the Lantern Options in accordance with Section 9.9. The
resignations contemplated by clause (a) of this Section 9.8 shall include
releases in favor of the Company from all its obligations to the resigning
officers other than indemnification in accordance with the Company's Charter and
Bylaws.

        9.9    Reincorporation.    The Company shall have obtained Shareholder
Approval for the Delaware Reincorporation.

        9.10    Lantern Options.    The Lantern Options shall be issued to the
Persons listed in Schedule 9.10 in the amounts set forth therein, evidenced by
an option agreement executed by the Company substantially in the form annexed to
the Lantern Option Plan.

        9.11    Registration Rights Agreement.    The Company shall have
executed and delivered the Registration Rights Agreement.

        9.12    Support Agreement.    Unless Zi shall have made a JKC Share
Election, the Company and Exchangeco shall have executed and delivered the
Support Agreement.

25

--------------------------------------------------------------------------------


        9.13    Voting and Exchange Trust Agreement.    Unless Zi shall have
made a JKC Share Election, the Company and Exchangeco shall have executed and
delivered the Voting and Exchange Trust Agreement to the Trustee.

        9.14    Officer's Certificate.    Zi shall have received a Compliance
Certificate in substantially the form of Exhibit H, executed by the chief
executive officer of the Company as at the Closing Date.

        10.    Post-Closing Covenants.    

        10.1    Conduct of Business.    For a period of at least three years
after the Closing Date, provided that is available on commercially reasonable
terms, the Company shall maintain the directors and officers liability insurance
policy in place on the Closing Date or a replacement policy with equivalent
coverage for former officers and shall pay all premiums thereon as they become
due. Zi shall not, directly or indirectly through any Affiliates, vote the JKC
Shares or any Earnout Shares or take any action as officers or directors of the
Company to approve, effect or facilitate any act or omission that would result
in a violation of the Company's covenants in this Section 10.1.

        10.2    Delaware Reincorporation.    As soon as practicable after the
Closing, the Company shall consummate the Delaware Reincorporation by merger
into a wholly owned subsidiary to be incorporated in the State of Delaware for
that purpose under the name "Magic Lantern Corporation" (the "Reincorporating
Sub"). The Reincorporating Sub shall be the surviving corporation in the merger
and shall have a Charter and Bylaws at the effective time thereof in the form of
Exhibit I and Exhibit J, respectively. The plan of merger and certificates of
merger for implementing the Delaware Reincorporation shall provide for each
share of JKC Common Stock Outstanding immediately prior to the reincorporating
merger to be converted into a whole share of the same class of the
Reincorporating Sub, which shall succeed to all of the Company's rights and
obligations as of the effective time of the Delaware Reincorporation in
accordance with the Delaware General Corporation Law, including its continuing
rights and obligations under the Transaction Agreements.

        10.3    Closing Balance Sheet and Financial Condition.    As soon as
practicable after the Closing, but not later than 45 days after the Closing
Date, Zi will deliver to the Company an unaudited consolidated balance sheet of
the Lantern Group as of the date of the Closing (the "Closing Balance Sheet").
The Closing Balance Sheet shall present fairly, in all material respects, the
consolidated financial position of the Lantern Group at the date of the Closing
Date in conformity with GAAP. In the event that the Closing Balance Sheet
reflects (a) any indebtedness to Zi or its Affiliates, whether absolute or
contingent, or (b) any shortfall in the Lantern Group's cash and cash
equivalents below $300,000, Zi shall take all actions necessary to cancel or
cause the cancellation of the indebtedness or to restore the cash shortfall to
MLC with ten Business Days after its delivery of the Closing Balance Sheet. Any
cancellation of indebtedness required hereunder shall be evidenced by a release
in favor of the Lantern Group Members in form and substance satisfactory to the
Company.

        10.4    Standstill Obligations.    Zi shall not vote the Exchangeable
Shares, JKC Shares or any Earnout Shares or permit the Zi Designees to take any
action as directors of the Company to approve a merger of consolidation of the
Company with, or a sale of all or substantially all the assets of the Company to
any Affiliate of Zi (other than a merger, consolidation or sale that does not
increase the percentage ownership of Zi and its Affiliates in the surviving
entity) unless (a) the effective consideration per share of JKC Common Stock to
be received by other holders of JKC Common Stock in the transaction complies in
all material respects with the requirements of any Applicable Law regarding the
fairness of transactions between a corporation and any controlling stockholder,
and (b) if the transaction is proposed within three years after the Closing, the
consideration to be received in the transaction on an equivalent per share basis
has a value that is not less than $.31 per share. Notwithstanding the foregoing,
this Section 10.3 shall not apply to any transaction that is approved by holders
(other than Zi and its Affiliates) of JKC Common Stock representing a majority
of the JKC Common Stock (other than shares held by Zi and its Affiliates) voted
with respect to the transaction.

26

--------------------------------------------------------------------------------


        11.    Indemnification.    

        11.1    Indemnification by the Company.    The Company shall indemnify
and hold harmless Zi and its Affiliates, duly authorized agents and Control
Persons from and against any Liabilities and Litigation Expenses incurred by the
Indemnified Party in connection with any Proceeding to which the Indemnified
Party is, was or at any time becomes a party, arising from the Company's breach
of its representations and warranties under this Agreement or its failure to
perform any of its covenants contained in this Agreement.

        11.2    Indemnification by Zi.    Zi shall indemnify and hold harmless
the Company and its Affiliates, duly authorized agents and Control Persons from
and against any Liabilities and Litigation Expenses incurred by the Indemnified
Party in connection with any Proceeding to which the Indemnified Party is, was
or at any time becomes a party, arising from Zi's breach of its representations
and warranties under this Agreement or its failure to perform any of its
covenants contained in this Agreement.

        11.3    Notice and Defense of Claim.    The Indemnified Party shall
promptly notify the Indemnifying Party in writing of the commencement of any
Third Party Proceeding for which indemnification may be claimed hereunder,
provided that any failure to so notify the Indemnifying Party shall not relieve
it from its obligations under this Section 11. If it receives notice of a Third
Party Proceeding from the Indemnified Party, the Indemnifying Party may
participate in the Proceeding at its own expense and will be entitled to assume
the defense thereof with counsel of its choice unless counsel for the
Indemnifying Party reasonably concludes that there would be a conflict of
interest between the Indemnifying Party and the Indemnified Party that precludes
their joint representation under Applicable Law or ethical canons. If the
Indemnifying Party assumes the defense of the Third Party Proceeding, it shall
not be liable to the Indemnified Party for any Litigation Expenses subsequently
incurred by it in connection with the defense thereof, except to the extent that
the Indemnifying Party authorizes the Indemnified Party to engage separate
counsel or the Indemnifying Party or its counsel fails to act with reasonable
diligence in assuming the defense of the Proceeding, in each of which events all
Litigation Expenses thereafter incurred by the Indemnified Party for employing
separate counsel shall be subject to indemnification hereunder. In no event
shall the Indemnifying Party be obligated for the Litigation Expenses of more
than one separate counsel to represent all Indemnified Parties in a particular
Third Party Proceeding.

        11.4    Advancement of Expenses.    Upon written request by the
Indemnified Party in connection with a Third Party Proceeding, the Indemnifying
Party shall promptly advance all Litigation Expenses incurred by or on behalf of
the Indemnified Party to the extent authorized under Section 11.3. The request
shall contain a reasonably detailed description of the Litigation Expenses or,
if available to the Indemnified Party, documentation evidencing the type and
amount of the Litigation Expenses. The Indemnified Party's right to advancement
of Litigation Expenses shall be conditioned upon its agreement to repay amounts
advanced if it is ultimately determined that the Indemnified Party is not
entitled to be indemnified for those Litigation Expenses under this Section 11.

        11.5    Remedies of the Indemnified Party.    In the event that
(a) advances of Litigation Expenses pursuant to Section 11.4 are not timely
made, (b) payment of Liabilities or Litigation Expenses are not timely made
after a determination of entitlement to indemnification hereunder or (c) the
Indemnified Party otherwise seeks to enforce its rights under this Section 11,
the Indemnified Party shall be entitled to a final adjudication of its rights
hereunder in any court of competent jurisdiction in the venue specified in
Section 10.2 (an "Adjudication"). All Litigation Expenses reasonably incurred by
the Indemnified Party in connection with an Adjudication shall be borne by the
Indemnifying Party if the Indemnified Party is successful in the Adjudication.

        11.6    Settlement, Compromise and Consent.    Without the prior written
consent of the Indemnified Party, the Indemnifying Party shall not settle any
Third Party Proceeding, permit a default judgment to be entered therein or
consent to the entry of any adverse judgment therein unless the settlement,

27

--------------------------------------------------------------------------------


compromise or consent includes an unconditional release in favor of the
Indemnified Party by all claimants from any liability therein. The Indemnifying
Party shall not be liable to indemnify the Indemnified Party under this
Section 11 for any amounts paid in settlement of a Third Party Proceeding
effected without its written consent, which the Indemnifying Party shall not
unreasonably withhold or delay.

        11.7    Nonexclusivity.    The rights of the Indemnified Party under
this Section 11 shall not be deemed exclusive or in limitation of any other
rights to which the Indemnified Party may be entitled under Applicable Law.

        11.8    Other Payments.    The Indemnifying Party shall not be liable to
make any payment under this Section 11 to the extent that the Indemnified Party
has received payment from a third party of the amounts otherwise payable by the
Indemnifying Party hereunder.

        11.9    Subrogation.    The Indemnifying Party shall be subrogated, to
the extent of any indemnification payment under this Agreement, to all related
rights of recovery of the Indemnified Party, and the Indemnified Party shall
take all actions necessary to secure the Indemnifying Party's recovery rights
and perfect its ability to enforce those rights.

        12.    Termination.    

        12.1    Zi Termination Event.    Provided that Zi has not materially
breached any of its representations, warranties, covenants or agreements
contained herein, Zi may terminate this Agreement and abandon the transactions
contemplated hereby at any time prior to the Closing if the Company shall have
failed to satisfy in any material respect any of the conditions set forth in
Section 9 or any of those conditions shall have become incapable of fulfillment
and shall not have been waived by Zi and the failure or nonfulfillment
materially reduces the benefits of the transactions contemplated hereby to Zi.

        12.2    Company Termination Event.    Provided that the Company has not
materially breached any of its representations, warranties, covenants or
agreements contained herein, it may terminate this Agreement and abandon the
transactions contemplated hereby at any time prior to the Closing if Zi shall
have failed to satisfy in any material respect any of the conditions set forth
in Section 8 or any of those conditions shall have become incapable of
fulfillment and shall not have been waived by the Company and the failure or
nonfulfillment materially reduces the benefits of the transactions contemplated
hereby to the Company.

        12.3    Other Termination Events.    This Agreement may be terminated
and the transactions contemplated hereby abandoned by the Parties (i) by mutual
agreement, (ii) by either Party prior to August 13, 2002 upon notice to the
other Party if its due diligence investigation reveals any fact, condition or
circumstance that makes any representation or warranty of the other Party herein
untrue in any material respect or that materially reduces the benefits of the
transactions contemplated hereby, unless concurrently therewith the other Party
undertakes to take corrective action at its expense and satisfies that
undertaking within five Business Days or (iii) if the Closing does not occur on
or prior to the Outside Closing Date, provided that the Party seeking
termination pursuant to this Section 12.3 is not in breach of its or their
material representations, warranties, covenants or agreements contained in this
Agreement.

        12.4    Notice of Termination.    In the event the Company or Zi seeks
to terminate this Agreement pursuant to this Section 12, it shall provide
written notice thereof to the other Party, setting forth in reasonable detail
the grounds for termination, whereupon the transactions contemplated by this
Agreement shall be terminated, without further action by any Party, subject to
the provisions of Section 12.5.

28

--------------------------------------------------------------------------------


        12.5    Effects of Termination.    If this Agreement is terminated and
the transactions contemplated hereby are abandoned as provided in this
Section 12, this Agreement shall become void and of no further force or effect,
except that each Party shall return all documents and other material received
from or on behalf of the counter Party in connection with the transactions
contemplated hereby, together with all copies thereof, whether so obtained
before or after the execution hereof. The restrictions set forth in the LOI
regarding disclosure of confidential information shall remain in full force and
effect notwithstanding any termination of this Agreement.

        13.    Miscellaneous.    

        13.1    Choice of Law; Venue.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by a Party against the
counter Party concerning the transactions contemplated by this Agreement may be
brought in the state courts of New York or in the federal courts located in New
York City, New York. All Parties agree to submit to the jurisdiction of those
courts and waive trial by jury. The prevailing Party in any Proceeding between
the Parties shall be entitled to recover from the counter Party its reasonable
attorneys' fees and disbursements incurred in connection with the Proceeding.

        13.2    Assignment.    Neither this Agreement nor any rights or
obligations of a Party hereunder may be assigned by any Party without the prior
written consent of the counter Party.

        13.3    Binding Effect.    The terms, conditions and provisions of this
Agreement and all rights and obligations of each Party hereunder shall inure to
the benefit of and be binding upon that Party and its successors and permitted
assigns. Nothing herein expressed or implied shall give or be construed to give
to any other Person any legal or equitable rights hereunder.

        13.4    Amendment.    Except as expressly provided in this Agreement,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by all the Party.

        13.5    Notices.    Any notice given under this Agreement shall be made
in writing and shall be deemed to have been duly given or made if delivered
personally, mailed with postage prepaid by registered or certified mail or sent
by courier or facsimile to a Party at its address set forth or provided below.
Any notice so sent shall be deemed to have been given or delivered (a) at the
time that it is personally delivered, (b) within two business days after the
date deposited in the United States mail or one business day after deposit with
an overnight courier if sent by mail or courier or (c) when receipt is
acknowledged, if sent by facsimile. A Party may change its address by giving
notice in writing, stating its new address, to the other Party.

        If to the Zi Group:

Zi Corporation
2100, 840 - 7th Avenue, S.W.
Calgary, Alberta
T2P 3G2

        Attention: Michael Lobsinger, Chairman and Chief Executive Officer

29

--------------------------------------------------------------------------------

        With a copy to:

Borden Ladner Gervais LLP
1000 Counterra Tower
400 Third Avenue, S.W.
Calgary, Alberta
T2P 4H2

        Attention: Derrick R. Armstrong

        If to the Company:

JKC Group, Inc.
1385 Broadway—24th Floor
New York, NY 10018

        Attention: Richard Siskind, President and Chief Executive Officer

        13.6    Fees and Expenses.    Each Party shall pay its own fees and
expenses (including legal and accounting expenses) in connection with the
transactions contemplated hereby.

        13.7    Publicity.    Except as required by Applicable Law, neither the
Company nor Zi shall issue any press release or otherwise make any public
statement or announcement with respect to this Agreement or the transactions
contemplated hereby without the prior consent of Zi, in the case of a statement
or announcement by the Company, or the Company, in the case of a statement or
announcement by Zi, which shall not be unreasonably withheld, conditioned or
delayed in either case.

        13.8    Entire Agreement.    This Agreement, including the Schedules,
Annex and Exhibits, together with the confidentiality provisions of the LOI,
sets forth the entire agreement and understanding of the Parties relating to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between or among the Parties, both oral and
written, relating to the subject matter hereof.

        13.9    Severability.    In the event any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without that provision, severance of which shall not affect the validity or
enforceability of any other provision of this Agreement.

        13.10    Waiver of Provisions.    The waiver of compliance at any time
with any of the provisions, terms or conditions contained in this Agreement
shall not be considered a waiver of the provision, term or condition itself or
of any other provision, term or condition hereof.

        13.11    Captions.    The headings and captions in this Agreement and in
the Schedules and Exhibits are for convenience and identification only and are
in no way intended to define, limit or expand the scope and intent of this
Agreement or any provision hereof.

        13.12    Counterparts.    This Agreement may be executed in separate
counterparts that together will constitute one and the same instrument.

30

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by the undersigned as of the date first set forth above.

    JKC GROUP, INC.
 
 
By:
 
/s/  RICHARD SISKIND      

--------------------------------------------------------------------------------

Richard Siskind
President and Chief Executive Officer
 
 
JKC ALBERTA LTD.
 
 
By:
 
/s/  RICHARD SISKIND      

--------------------------------------------------------------------------------

Richard Siskind
President and Chief Executive Officer
 
 
ZI CORPORATION
 
 
By:
 
/s/  MICHAEL LOBSINGER      

--------------------------------------------------------------------------------

Name: Michael Lobsinger,
Title: President and Chief Executive Officer


31

--------------------------------------------------------------------------------



ANNEX A

ZI DESIGNEES


Name and Address of
Each Zi Designee


--------------------------------------------------------------------------------

  Biographical Information for Use by the in
the Proxy Statement


--------------------------------------------------------------------------------


Howard Balloch
 
Howard Balloch has served as a director of Zi and Chairman of its Oztime
subsidiary since August 2001. Mr. Balloch was Canada's Ambassador to China for
more than five years, retiring from the Canadian Foreign Service in August 2001.
Michael Mackenzie`
 
Michael R. Mackenzie has served a s a director of Zi since June 2001.
Mr. MacKenzie has been the Director General and Managing Partner of Champagne
Jacquesson & Fils, Dizy since 1998. He. was the Director of Jefferies Pacific
Limited, Hong Kong, from 1994 to 1997 and is the Chairman of Mayfair Cellars
Group, London and of Tasmanian Vineyards Pty. Mr. MacKenzie has served as
director of three of Zi's Bermuda subsidiaries since July 2000 and as a Director
of The Lindsell Train Investment Trust PLC since 2000.
Michael Lobsinger
 
Michael Lobsinger has been chief executive officer of Zi since 1993 and
President of Zi from 1993 to 2000. Mr. Lobsinger has also served as a director
of Zi since 1987. Prior to joining Zi, he was engaged in various entrepreneurial
ventures in real estate development, mining projects and the oil and gas
industry.

[SCHEDULES AND EXHIBITS OMITTED]

32

--------------------------------------------------------------------------------



QuickLinks


STOCK PURCHASE AGREEMENT
1. Definitions and Construction.
ZI DESIGNEES
